 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCollateral Control Corporation and InternationalUnion, United Plant Guard Workers of America(UPGWA). Case 13-CA-20879March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 12, 1982, Administrative Law JudgeLowell Goerlich issued the attached decision. TheRespondent filed exceptions and a supporting brief,The General Counsel filed a brief in response tothe Respondent's exceptions, and the ChargingParty filed a statement in opposition to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and to adopt the recom-mended Order as modified.The issue presented here is whether, in order toestablish the mandatory bargaining status of an em-ployer's decision to subcontract unit work, theGeneral Counsel must sustain a burden of showingthat the decision turned on labor costs where "allthat is involved is the substitution of one group ofworkers for another to perform the same task inthe same plant under the ultimate control of thesame employer."2 We conclude, under the Su-preme Court's decision in Fibreboard Corp. v.NLRB, supra, as reaffirmed and explained in FirstNational Maintenance Corp. v. NLRB, 452 U.S. 666(1981), that she does not. In the Board's decisioninterpreting First National Maintenance Corp.ŠOtisElevator Co., 269 NLRB 891 (1984)•the pluralitystated that, in evaluating the nature of a manage-ment decision, "[T]he appellation of the decision isnot important. Fibreboard 'subcontracting' must bebargained not because the decision turns upon thelabel, but because in fact the decision turns upon areduction of labor costs." 269 NLRB at 893. Forreasons set forth below, our conclusion that thesubcontracting in this case must be bargained doesnot "turn upon the label," but on the substance ofThe Respondent has excepted to some of the Judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefully exammed the record and find no basis for reversingthe findings.2 Fibreboard Corp. v. NLRB, 379 U.S. 203, 224 (1964) (Stewart, J., con-curring).the decision itself and its amenability to resolutionthrough collective bargaining. In any event, wefind nothing in any of the opinions expressed inOtis Elevator that would disturb the principles ofthe Supreme Court's decision in Fibreboard.The judge found, and we agree, that the Re-spondent violated Section 8(a)(5) and (1) of the Actby failing to bargain with the Union regarding itsdecisions to subcontract unit work and to lay offemployees, and the effects of that subcontractingand layoff. We base our decision, however, not onthe judge's conclusions that the Respondent repudi-ated the parties' collective-bargaining agreementmidterm or that the Respondent failed to complywith the conditions required by Section 8(d) beforeterminating the contract. Rather, we rely on thetheory on which the complaint was litigated, thatunder the Supreme Court's decision in Fibreboardan employer must give notice to and, on request,bargain with the exclusive bargaining representa-tive of its employees over a decision and the effectsof the decision to subcontract unit work, a manda-tory subject of bargaining.3In its exceptions, the Respondent contends thatits decision to subcontract was not subject to man-datory bargaining. We disagree. In Fibreboard, assummarized in the Supreme Court's 1981 decisionin First National Maintenance Corp. v. NLRB,supra, an employer's decision to subcontract unitwork was held to be a mandatory subject of bar-gaining for three reasons: First, no alteration oc-curred in the company's "basic operation."The maintenance work still had to be per-formed in the plant. No capital investment wascontemplated; the Company merely replacedexisting employees with those of an independ-ent contractor to do the same work undersimilar conditions of employment. Therefore,to require the employer to bargain about the3 We note that the original charge included an allegation that the Re-spondent violated Secs 8(a)(5) and (1) and 8(d) of the Act by, inter aim,violating the terms of the collective-bargaming agreement. The com-plaint, however, alleged only that the Respondent violated Sec, 8(a)(5)and (1) by laying off the bargaining unit employees and subcontractingtheir work withobt giving the Union notice and an opportunity to bar-gain over these acts Such an allegation is distinct from a midterm modifi-cation of a contract, which can be done only with the other party's con-sent and thus may be unlawful even if notice and an opportunity to bar-gain was given C & S Industries, 158 NLRB 454, 457-458 (1966) TheGeneral Counsel exclusively pursued the change-without-bargainingtheory throughout the hearing before the Judge, and thus the litigationregarding the collective-bargaining agreement and the negotiations thatpreceded it focused simply on whether the Union had waived the rightto bargain over subcontracting and layoffs and not on whether the Re-spondent had affirmatively promised not to subcontract out the unit workand lay off the employees, except under certain specified conditions, andwhether it then did so without the Umon's consent We shall modify theJudge's Order and remedy to reflect the violation actually alleged andlitigated.288 NLRB No. 41 COLLATERAL CONTROL CORP.304matter would not significantly abridge his free-dom to manage the business. [379 U.S. at 213.]Correspondingly, in this case, the Respondentcontinued to perform the same security functionsafter it enlisted the Wackenhut Corporation as itssubcontractor as it had when it had employed theunit guards. Although Collateral Control manage-ment and personnel from the Economic Develop-ment Corporation (EDA) played a greater role atthe facility after the February 21, 1981 layoff, thisfact does not compel any other, conclusion thanthat the subcontracting decision merely substitutedone work force performing guard services for 'an-other. Thus, the postlayofT management contribu-tion to work previously performed by guards, sofar as the record shows, was limited to one man-agement official's duties in weighing two categoriesof inventory when they were hauled off from theplant. As to the FDA, the only contention regard-ing a relationship between its presence at the facili-ty and the Respondent's decision to subcontract thework to Wackenhut is that EDA had issued aletter to the Respondent on February 6, 198 14, thatit would offer four or five Collateral Controlguards supervisory positions with EDA, and thatCollateral Control responded to that developmentby subcontracting the guard work to Wackenhut.4The guard services that were contracted out arean integral part of the Respondent's business andwere performed under the subcontract as before.5Moreover, the record indicates that the Respond-ent retained some control over the subcontractor'semployees in issuing written instructions to Wack-enhut about the performance of guard duties underthe subcontract. In addition, although the impor-tance of "significant investment or withdrawal ofcapital" was deemphasized by the Court in FirstNational Maintenance Colp.,6 the absence of suchcapital investment is a further factual parallel be-tween this case and Fibreboard.74 Thus, this is not a situation in which control over the employer's de-cision rested with a third party. Cf First National Maintenance Corp. v.NLRB, 452 U.S. at 687-688, where the Court illustrated the limits of itsholding in part by noting that the employer's dispute with the nursinghome for which it provided maintenance services was over the manage-ment fee the latter was willing to pay and that the union had no controlor authority over that fee.5 Compare Century Air Freight, 284 NLRB 730 (1987), with AdamsDaily, 137 NLRB 815 (1962), enf. denied in relevant part 350 F 2d 108(8th Cir. 1965), cert. denied 382 U.S 1011 (1966), as the cases are con-; rasted in Century Air Freight, supra, fn 9.6 452 US. at 688.7 Significantly, the cardinal principle shared by both the maionty opin-ion in Fibreboard, 379 U.S. at 215, and the concurring opimon by JusticeStewart, 379 U.S. at 217-226, which was emphasized by the Court inFirst National Maintenance Corp, is that subcontracting is within themandatory bargaining definitions of Sec. 8(d) when "all that is involvedis the substitution of one group of workers for another to perform thesame task in the same plant under the ultimate control of the same em-ployer." 379 U.S. at 224 (Stewart, J., concurring).The second Fibreboard principle reaffirmed inFirst National Maintenance Corp. was that the basisfor the employer's decisionŠthere the desire toreduce labor costsŠwas a matter "peculiarly suita-ble for resolution within the collective bargainingframework." The Respondent contends that, incontrast, the basis of its decision here is its choiceof supervisory personnel, a nonmandatory bargain-ing subject. Although is true that an employer doesnot have a statutory duty to bargain with a unionover nondiscriminatory selection of supervisorypersonne1,8 the Respondent's decision to contractout the entire 21-man unit's work clearly wentbeyond the scope of its need to replace the 4 or 5guard supervisors who had been offered employ-ment with the EDA. As the judge observed in re-jecting the Respondent's contention, the subject ofbargaining here is subcontracting, not the choice ofsupervisors. The situation is analogous to onewhere promotion or reclassification of bargainingunit employees as supervisors has a significantimpact on the composition of the bargaining unitand on bargaining unit work.° Whether an employ-er chooses to appoint supervisors from within theunit, as in that situation, or from outside the unit,as here, the issue is whether the resultant change orreclassification "impair[s], significantly, tenure, se-curity, or work opportunities for those in the bar-gaining unit."" As the guard unit was eliminatedby the subcontracting and accompanying layoff,such impairment has undisputedly been demonstrat-ed.The Respondent also contends that a "profit" ithad derived from a payroll surcharge obtainedfrom Wisconsin Steel prior to the bankruptcy andfrom Wisconsin Steel creditors thereafter waseliminated when it subcontracted the work toWackenhut, that that circumstance eliminated laborcosts from among the considerations that couldhave influenced its decision to subcontract, andthat consequently its decision was unamenable toresolution through collective bargaining. While thisargument has surface appeal, we find it unavailingto the Respondent in these circumstances. In Fibre-board, the Court found that the employer's decisionto subcontract was influenced "by assurances fromindependent contractors that economies could bederived by reducing the work force, decreasingfringe benefits, and eliminating overtime pay-ments."11 The record indicates here that the Re-KONO-TV-Mission Telecasting Corp., 163 NLRB 1005, 1008 (1967)9 See, e g, Tesoro Petroleum Corp, 192 , NLRB 354, 359-360 (1971),Kendall College, 228 NLRB 1083, 1087-1084 (1977); Central Cartage, 236NLRB 1232, 1258 (1978).19 Wincharger Carp, 172 NLRB 83, 87 (1968); see also WestinghouseElectric Corp., 150 NLRB 1574, 1576 (1965).11 379 U.S. at 213. 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent also had made inquiries of Chicago areaguard services 5 months before it actually subcon-tracted out the work, and that at least part of itsmotivation to conduct this search was a concernover labor costs.12 In the months interveningbefore its subcontract to Wackenhut, no other cir-cumstances are presented on which the Respondentclaims to have based its decision besides its need toreplace supervisors in February 1981, which, asdiscussed above, did not affect the bargainability ofa decision to replace the unit. Further, the Re-spondent's assertion in its brief that under its sub-contract with Wackenhut fewer guards wereneeded indicates that the economies of a reducedwork force, emphasized as contributing to bargain-ing amenability by the Court in Fibreboard,13enured to the Respondent and ultimately the Wis-consin Steel creditors to which it was accountable.Moreover, focusing solely on the narrower issueconfronting the Respondent of how it could re-place its supervisors, the Union would have beenable, without encroaching on management preroga-tive, to offer some "alternatives that might be help-ful to management or forestall or prevent the ter-mination of jobs."14 Thus, as noted by the judge,the parties could have explored, for example, theuse of rank-and-file employees, who had previouslyfilled in for supervisors on leave, to fill the guardlieutenant positions until supervisors could be lo-cated, or establishment of the "plant guard leader"classification that the collective-bargaining agree-ment authorized. Thus, we conclude that, like thedecision to subcontract in Fibreboard, the Respond-ent's concerns were ones suitable for resolutionthrough collective bargaining.The third element of the Fibreboard rationalespecifically reaffirmed in First National Mainte-nance Corp. is that the amenability of subcontract-ing to negotiation is at least to some extent a func-tion of this type of management decision itself.Thus, the Court noted:15The prevalence of bargaining over "contract-ing out" as a matter of industrial practice gen-12 The other consideration that the Respondent's vice president,Robert Deason, testified was weighed m September 1980 before the Re-spondent initially rejected subcontracting the work was a fear that unitemployees would honor the picket hne established- by the SteelworkersUnion at the Wisconsin Steel plant It is clear from Deason's own testi-mony, however, that any such fear had no basis in fact in terms of theunit employees' conduct even at that time, much less 5 months laterwhen the Respondent did subcontract Deason testified that none of theunit guards engaged in picketing or demonstrations at the plant. Thus,even assuming the legitimacy of such basis for subcontracting the work,it is clear that fear of job action played no part in the February 1981 de-cision.13 379 U.S. at 213,14 First National Maintenance Corp., 452 U.S at 681.13 First National Maintenance Corp., 452 U S. at 680, quoting Fibre-board, 379 U.S. at 211.erally was taken as further proof of the "ame-nability of such subjects to the collective bar-gaining process."Additionally, the Respondent argues that theterms of the collective-bargaining agreement nego-tiated by the parties authorizes the action that theRespondent took and that, by these terms, theUnion waived its right to bargaining. Specifically,the Respondent cites language in:(1)Article I of the agreement, which states:To assist it in performing this [field warehous-ing] function, Collateral Control has beenusing and desires, at its option, to continue touse for temporary periods of time some of thePlant Guards employed by Wisconsin Steeland represented by the Union.. . . The parties hereto understand and agreethat [the Respondent] has no obligation to usesuch personnel for any purpose. . . . [It is] theintent of the parties . . . to separately definethe sole and only obligations Collateral Con-trol has with regard to any Wisconsin SteelPlant Guards it has been using or may contin-ue to use during its continued involvement atWisconsin Steel.(2)Article VI, section 3, which provides, in part,that the Respondenthas complete discretion as to the number ofguards it must employ and will endeavor touse Wisconsin Steel Plant Guards where possi-ble . . . [and] reserves the right to discontinueuse of any Wisconsin Steel Plant Guard beingutilized.(3)Article VII, which contains provisions fortermination of the agreement and a zipper clauseand states in section 2:This agreement shall remain in full force andeffect until such time as [the Respondent] nolonger has need . . of Wisconsin Steel PlantGuards, or until August 31, 1983, which [sic]occurs sooner. In the event [the Respondent]no longer has need to utilize the services ofWisconsin Steel Plant Guards prior to August31, 1983, it shall advise the Union in writing ofthe effective date of termination of this Agree-ment, which date shall coincide with the lastday the Wisconsin Steel Plant Guard is uti-lized by [the Respondent].On reviewing these provisions, we agree withthe judge that there is no express mention in theagreement of an intention by the Union to waivebargaining on subcontracting guard work. To es-tablish waiver of a statutory right, that right must COLLATERAL CONTROL CORP.311be clearly and unmistakeably relinquished.16 What-ever merit there may be to the Respondent's con-tention that express language in the agreement au-thorized unilateral termination of the agreementmidterm•an issue that we find unnecessary to ad-dress17•it is clear that subcontracting was notclearly and unmistakeably included in the manage-ment-rights and other provisions cited above."Accordingly, we find no merit to the Respondent'scontention in this regard.Accordingly, we find, contrary to the Respond-ent's contention, that its decisions to lay off unitemployees and subcontract the guard work weresubject to mandatory bargaining within the mean-ing of Section 8(d). As found by the judge, whenthe Union learned of this "fait accompli" and con-fronted the Respondent with a request to bargainover the matter, the Respondent resisted the re-quest. We find that by failing to bargain over boththe decisions and their effects, the Respondent vio-lated Section 8(a)(5) and (1) of the Act."AMENDED REMEDYWe agree with the judge that the Respondent'sfailure to bargain prior to the layoffs can be fullyremedied only by restoration of the status quo ante.Therefore, we shall order the Respondent to abro-gate its subcontract, offer to restore its employeesto the positions that they held before its unlawfulaction, and make those employees whole for anyloss of wages resulting from the Respondent's un-lawful conduct.The Respondent alleges in its brief that it ceasedits operations at the Wisconsin Steel warehouse onDecember 31, 1981. Were it not for the Respond-ent's unlawful subcontracting and laying off of itsemployees in February 1981, those employees, orother employees represented by the Union, wouldhave been employed by the Respondent at the Wis-consin Steel warehouse at the time of the allegedDecember 1981 cessation of the Respondent's oper-ations at that location. Under such circumstances,the Respondent would have been obligated to bar-gain with the Union over the effects of such cessa-tion of operations on the Respondent's employeesrepresented by the Union. The Respondent also16 Metropolitan Edison Co. v. NLRB, 460 U.S 693, 708 (1983).11 See fn 3 supra.18 Thus, those provisions could be read as addressing circumstances inwhich there simply would be no further need for guard services and notas establishing that the Respondent had the nght, without notice to andbargaining with the Union, to continue to provide guard services using adifferent set of employees The Respondent's asserted reading of the pro-visions as waiving the Union's bargaining rights is also plausible, but amerely plausible reading does not meet the clear and unmistakeablestandard19 We shall modify the judge's recommended Order to reflect ourtheory of violationstates in its brief that, because of the incrementaldiminution of inventory at the Wisconsin SteelPlant, even if it had not enlisted the services of asubcontractor it would have lawfully terminatedcertain of the guards before the actual cessation ofoperations. Therefore, in the event that it is estab-lished at the compliance stage of these proceedingsthat the Respondent's operations at the WisconsinSteel warehouse, or any segment thereof, wouldhave ceased for legitimate reasons2† and in orderto remedy fully the Respondent's unlawful con-duct, we shall (1) not require the Respondent to re-instate the unlawfully terminated employees; (2)still require the Respondent to make whole thoseemployees for any loss of wages resulting from theRespondent's unlawful conduct, from February 22,1981, through the date of the Respondent's legiti-mate cessation of operations at the Wisconsin Steelwarehouse or relevant segment of such cessation ofoperations; and (3) require the Respondent to bar-gain with the Union over the effects of such cessa-tion of operations on the Respondent's employeesrepresented by the Union.21Regarding the requirement that the Respondentbargain with the Union over the effects of a priorcessation of the Respondent's operations at theWisconsin Steel warehouse, and in order to createcircumstances under which that obligation to bar-gain will be accompanied by economic conse-quences, we shall order the Respondent to pay itsunlawfully terminated employees, in addition to thebackpay owed for the period from February 22,1981, until the date the Respondent's operationslawfully ceased, amounts at the rate of their normalwages when last in the Respondent's employ from5 days after the date of this Decision and Orderuntil the occurrence of the earliest of the followingconditions: (1) the date the Respondent bargains toagreement with the Union on those subjects per-taining to the effects of the Respondent's cessationof operations; (2) a bona fide impasse in bargaining;,(3) the failure to commence negotiations within 5days of the Respondent's notice of its desire to bar-gain with the Union; or (4) the subsequent failureof the Union to bargain in good faith; but in noevent shall this additional sum paid to any of theseemployees exceed the amount each would have20 McLoughhn Mfg. Corp, 164 NLRB 140 (1967), enfd. as modified subnom. Ladies Garment Workers v. NLRB, 463 F 2d 907 (D.0 Cir. 1972).21 In requiring the Respondent to bargain over the effects of its cessa-tion of operations on employees, we recognize that the record does notestablish that the Union made an additional request for bargaining whenthe operations ceased We also recognize, however, that because of theprior layoff on February 22, 1981, resulting from the Respondent's un-lawful subcontracting of work, such a request would have been futile.See Rase Arbor Manor, 242 NLRB 795 (1979); Holiday Inn of Benton, 237NLRB 1042 (1978). 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDearned as wages from the time the Respondent dis-continued its operations to the time each securedequivalent employment elsewhere, or the date onwhich the Respondent offers to bargain, whicheveroccurs first, provided, however, in no eyent willthis sum be less than such employees would haveearned for a 2-week period at the rate of theirnormal wages when last in the Respondent'semploy. Backpay shall be based on earnings thatthe discharged employees would normally have re-ceived during the applicable period, less any net in-terim earnings, and shall be computed on a quarter-ly basis in the manner set forth in F. W. WoolworthCo., 90 NLRB 289 (1950), with interest thereoncomputed in the manner provided in New Horizonsfor the Retarded.22ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Collateral Control Corporation, Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(a)."(a) Refusing to bargain collectively with Inter-national Union, United Plant Guard Workers ofAmerica (UPGWA), the bargaining representativeof the employees in the appropriate unit describedbelow, regarding subcontracting and layoffs andthe effects of subcontracting and layoffs. The bar-gaining unit is:All full-time and regular part-time guards em-ployed by the Employer at the facility locatedat Wisconsin Steel Plant, 2800 East 106thStreet, Chicago, Illinois, excluding all otheremployees and supervisors as defmed in theAct."2.Delete paragraph 2(a) and reletter the subse-quent paragraphs.3.Substitute the attached notice for that of theadministrative law judge."(a) Offer each employee in the bargaining unitwho has been laid off reinstatement and make himwhole for any loss of wages he may have sufferedby reason of the Respondent's refusal and failure tobargain over the decisions to subcontract work and22 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C. • 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).lay off employees. Backpay shall be made in themanner set forth in the 'Amended Remedy."4.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withInternational Union, United Plant Guard Workersof America (UPGWA) about subcontracting andlayoffs and the effects of subcontracting and lay-offs.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer each laid-off employee in the bar-gaining unit reinstatement in accordance with theterms of the agreement and WE WILL make himwhole, with interest, for any loss of wages ot bene-fits they may have suffered as a result of our failureto bargain over the decisions to subcontract witwork and lay off employees.COLLATERAL CONTROL CORPORA-TIONCraig P. Wilson, Esq. and William A. Kocol, Esq., for theGeneral Counsel.Robert E. Cronin, Esq., Edward W. Malstrom, Esq., andNancy .1. Conison, Esq., of Chicago, Illinois, for the Re-spondent.W. Glenn Jeakle II, Esq., of Detroit, Michigan, for theCharging Party.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by International Union, United Plant GuardWorkers of America (UPGWA) (the Union), on Febru-ary 27, 1981, was served on Collateral Control Corpora-tion (Respondent) by certified mail on March 3, 1981. Acomplaint and notice of hearing was issued on April 24,1981. In the complaint it is alleged that Respondent sub-contracted unit work and laid off employees withoutprior notice to the Union and without having affordedthe Union an opportunity to negotiate and bargain as ex-clusive representative of Respondent's employees regard-ing the decision to subcontract and to lay off, and the ef- COLLATERAL CONTROL CORP.313fects on employees of such subcontracting and layoff, inviolation of Section 8(a)(5) and (1) of the National LaborRelations Act (the Act).Respondent filed a timely answer denying that it hadengaged in or was engaging in the unfair labor practicesalleged.The case came on for hearing in Chicago, Illinois, onOctober 29 and 30 and November 17, 1981. Each partywas afforded full opportunity to be heard, to call, exam-ine, and cross-examine witnesses, to argue orally on therecord, to submit proposed findings of fact and conclu-sions, and to file briefs. All briefs have been carefullyconsidered.I. THE BUSINESS OF RESPONDENTAt all times material, Respondent, a Delaware corpo7ration with its headquarters located in St. Paul, Minneso-ta, has been engaged in the business of field warehousingthroughout the United States, including the State of Illi-nois.At all times material, Respondent has maintained anoffice located at 9801 W. Higgins Road, Suite 406, Rose-mont, Illinois, and a field warehouse located at the Wis-consin Steel plant, 2800 E. 106th Street, Chicago, Illi-nois, the only facilities involved in this proceeding.During the past calendar years, a representaiikeperiod, Respondent, in the course and conduct of itsbusiness operations, described above, performed servicesvalued in excess of $50,000 for customers located outsidethe State of Illinois.During the past calendar year, a representative period,in the course and conduct of its business operations, de-scribed above, Respondent had gross revenues for serv-ices performed throughout the United States valued inexcess of $1 million.Respondent is, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union (the term "Union" also includes Local No.229) is now, and at all times material has been, a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. FactsAt all times mentioned Darryl Horsman was the presi-dent and Robert J. Deason was the vice president of Re-spondent Collateral Control Corporation. Deason super-vised the operations of Respondent at the premises of theWisconsin Steel Corporation in Chicago, Illinois. Ac-cording to Deason, Respondent is "a third party guaran-tor, basically securing loans where money is loanedagainst inventory or other paper accepted as collateralfor that loan." Respondent's function at Wisconsin Steelwas described by Deason as follows:. basically what Collateral Control did wascreate, in effect, a public warehouse on the premisesof Wisconsin Steel. Wisconsin Steel tendered cer-Min inventories to Collateral Control for storage.When Collateral Control accepted those inventoriesthey issued warehouse receipts which showed theidentity and declared value of that inventory.Those receipts were forwarded to the holder, inthis particular instance Chase Manhattan Bank.Chase used those warehouse receipts as their securi-ty and they loaned money back to Wisconsin Steel.Respondent commenced providing the above-de-scribed services about August 1, 1977. The services, ac-cording to Deason, were to "continue until the lender nolonger required the use of third party control."In performing its functions Respondent utilized Wis-consin Steel guards and their supervisor lieutenants tomonitor and control all materials coming and going inand out of Wisconsin Steel that pertained to its third-party agreement. Although Wisconsin Steel administra-tively prepared the payroll checks for the guards, Re-spondent signed the checks and carried the guards on itspayroll. Respondent was reimbursed for the guards'wages by Wisconsin Steel. All guards were bonded byRespondent.The lieutenants who reported to the chief of plant pro-tection and who were also on Respondent's payroll"were responsible for the day to day supervision of theguards." The guards were instructed by Respondent to"give their keys only to Collateral Control persons" andwere given directions "with respect to inventory and in-ventory movement, seven specific categories of invento-ry."2 Deason explained to the guards that their "dutieswould be the same" as before Respondent "came into thepicture, with one exception, that in case of bankruptcy,Collateral Control Will have the final say when weshould close the gates in case of bankruptcy and that wewould be issued keys for all gates at Wisconsin Steel andat no time are we to turn these keys over to anyoneother than Collateral Control personnel, subject to disci-pline."3In addition to the above-mentioned guards, Respond-ent employed a field representative who was stationedfull time on the Wisconsin steel premises. His duties wereto maintain records concerning the items of inventoryfor which Respondent was accountable and to ensureOriginally, Respondent operated the field warehouse under two stor-age agreements. One storage agreement, dated July 31, 1977, was a two-party agreement between Respondent and Wisconsin Steel. The otherstorage agreement, also dated July 31, 1977, was a three-party agreementbetween Respondent, Wisconsin Steel, and Chase Manhattan BankIncluded m a modification dated March 19, 1979, and titled "Agree-ment of Amendment To Storage Agreement" (G.C. Exh. 3(d)) was thefollowing language:COMPANY (Wisconsin Steel) agrees that all employees referred to inparagraph 5 hereto and/or agents appointed by Collateral Control,including but not limited to those Agents set forth on Exhibit Ahereto, are to take instructions solely from Collateral Control inregard to receiving and delivery of all goods for which CollateralControl has issued its documents or has otherwise assumed liability2 These seven categories of inventory were coal, coke, iron ore pellets,ingots, billets, hot rolled bars, and cold finished bars.'The credited testimony of Herbert D. Gimes, president of Local 229. 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat this inventory was being used in accordance withthe instructions of the holder of the warehouse receipts.On March 28, 1980, Wisconsin Steel closed and wentinto bankruptcy.4 Respondent immediately issued in-structions to the guards "not to permit any material tomove in or out of the facility." Guards were instructedby Respondent to give the keys only on Collateral Con-trol personnel and to "open locks" only on the instruc-tions of Collateral Control personne1.6 All guards re-mained on Respondent's payroll. Additionally, RobertDeSanto,7 chief of plant protection, was placed on Re-spondent's payroll. According to Deason, "the chief ofplant protection was responsible for the duties of thelieutenants who, in term, were responsible for the dutiesof the guards." Respondent commenced performing theadministrative payroll work itself and Wisconsin Steeldiscontinued the payroll reimbursements, which werethen assumed by Chase Manhattan Bank.4 Wisconsin Steel remained as debtor-in-possession of the WisconsinSteel facility until sometime in January 1981, at which time EconomicDevelopment Authority took over management of the Wisconsm Steelfacility5 On August 4, 1977, the following letter was addressed to Ghnes:To: Herbert D Gimes1. We hereby appoint you WATCHMAN of COLLATERAL CONTROLCORPORATION, Account No. 2338 at 2800 E. 106th St., Chicago, IL.2 You are notified that this account is operated in accordancewith the laws of the State of Illinois and the Rules and Regulationsof this Company.3 Under no circumstances are you to remove or to permit anyoneto remove any of the property stored at this account unless author-ized by COLLATERAL CONTROL CORPORATION4, You are to see that all gates and other means of access andentry are secured and locked where required. You are to notify yourturn Lieutenant immediately in the event the lock on any gate orother entry is not in proper working condition5 You are hereby instructed and directed that the key to the COL-LATERAL CONTROL CORPORATION locks which have been placed onall gates and other means ef entry are [sic] to remain in the gatehouses at all times. Under no circumstances is it to be surrendered toanyone but a COLLATERAL CONTROL CORPORATION representative oremployee.6 For your services you will receive from COLLATERAL CONTROLCORPORATION a salary to be paid in accordance with the terms of theLabor Agreement entered mto on January 10, 1975, and as changedor amended m future contract negotiations.COLLATERAL CONTROL CORPORATIONBy /s/ George F. ColeI accept this appointment as Watchman on the terms stated. Iagree to faithfully carry out the duties of this position m strict ac-cordance with the laws of the State and the requirements of COLLAT-ERAL CONTROL CORPORATION.Witness. Watchman: /s,/ Herbert D. (limesOn March 28, 1980, Respondent addressed a letter to "The GuardForce of Wisconsin Steel".. . . as of 3 PM, March 28, 1980, all outside shipments of coal coke,iron ore pellets, ingots, billets, hot rolled bars, and cold finished barsare to be stopped. UNDER NO CIRCUMSTANCES WILL YOU RELEASEANY OUTSIDE SHIPMENTS OF COAL, COKE, IRON ORE PELLETS, INGOTSBILLETS, HOT ROLLED BARS AND COLD FINISHED BARS UNTIL YOUHAVE RECEIVED A RELEASE AUTHORIZATION FROM COLLATERALCONGROL CORPORATION. . .Each guard signed the letter mdicatmg thereby that he understood andaccepted the above instructions7 On May 9, 1980, Respondent directed a letter to DeSanto in whichthis paragraph was includedWhile a guard is on Collateral Control payroll he is not to relieve aWSC employee nor is he to do any other job except which Collater-al Control specifies.After an exchange of letters between Respondent andthe Union at the request of Respondent, representativesof the Union and Respondent met on September 8, 1980.Horsman, Deason, and Emery Bartle, an attorney, andDeSanto, captain of the guards, were present for Re-spondent. Herbert Glines, president of Local 229, HarryE. Applen, vice president of International Union, UnitedPlant Guards of America; Donald Edward Bray, Direc-tor for Region 4; and Doug Korney, an attorney, repre-sented the Union. According to Deason, Horsman,among other things, said that "Collateral Control exam-ined the costs involved in subcontracting the guard workbut Collateral Control would like to keep the work withthe same guards if they could reach agreement with theUnion because those guards were familiar with thework." Thereafter, Horsman distributed a contract pro-posal to the union representatives. The Union caucused.After the caucus, according to Horsman, the Unionraised questions about three areas, the term of the agree-ment ("They felt that [a 3-year term] was a long term,since there were no salary increases specified."), seniori-ty, and cost-of-living adjustments. According to Glines,Horsman also said, ". . . as long as they needed guards,they would use Local 229."A second meeting was held on September 26, 1980.Present for Respondent were Horsman and Bartle, forthe Union appeared Korney, Applen, Glines, Bray, andMichael Harrington, secretary of Local 229. The Unionsubmitted a counterproposal. Respondent's proposal wasamended to the satisfaction of the Union and the amend-ed agreement was executed by the parties.Applen testified that Horsman stated that "as long asthey were utilizing guards, the guards at Wisconsin Steel,if they were available and could physically perform thework, referring to article 7, section 2,9 if he understoodthe agreement to read that Respondent could "terminatethis contract anytime." Horsman responded that. . . the reason he had this stipulation, in the con-tract is that they don't know how long they'regoing to be at Wisconsin Steel, they don't knowhow long its going to take them to get their materi-al out of the plant. It may take them a month. Itmay take them six months. It may take them a year.But they had to have this agreement in there be-cause they don't know when and how long they'regoing to be at Wisconsin Steel, and as long as they8 Horsman wrote Glines on August 22, 1980:We would like to continue using certain members of the WisconsinSteel guard force due to their knowledge of operations and our pre-vious experience with them. If, however, a satisfactory agreementcannot be arranged, we may have no alternative but to look else-where for the services required. I would like to meet with you toreach an agreement on this matter as soon as possible. Would youplease call me at your earliest convenience to arrange a date for usto get together9 This section read:In the event Collateral Control no longer has need to utilize theservices of Wisconsin Steel plant guards prior to August 31, 1983, itshall advise the union in writmg of the effective date of the termina-tion of this agreement, which date shall coincide with the last daythe Wisconsm Steel plant guard is utilized by Collateral Control. COLLATERAL CONTROL CORP.315were at Wisconsin Steel, the United Plant GuardWorkers would be there, Local 229.Harrington testified that Horsman said that "CollateralControl would use the United Plant Guard Workers aslong as Collateral Control was in the black, and thatthey could not give a specific cutoff date when wewould be removed but, as long as they were there, theguards would be there." Bray testified that the statementwas made: "As long as Collateral Control was thereLocal No. 229 UPGW Guards would be used.""At the September 26, 1980 meeting, Bartle testifiedthat the Union's concerns were seniority, wage increaseS,and that the Union did not "want to do anything whichwould negate or otherwise upset the claims which theunion had in the bankruptcy proceedings." Regardingthe following section, which was agreed to by the par-ties, Bartle testified that the Union was told that Re-spondent could not commit itself to use Wisconsin SteelPlant Guards "because circumstances could come up thatwere unforeseen to us."Collateral Control has complete discretion as to thenumber of guards it must employ and will endeavorto use Wisconsin Steel Plant Guards where possibleand will make a request from Wisconsin Steel forthat quantity it desires and the period of time forwhich it desires to utilize any such Wisconsin SteelPlant Guard. Collateral Control reserves the rightto determine the manpower needed and reserves theright to discontinue use of any Wisconsin SteelPlant Guard being utilized, however, upon requestby the union, Collateral Control will inform theUnion why the Wisconsin Steel Plant Guard wasbeing removed from performing dutips for Collater-al Control.Horsman gave an example, "one of the creditors could. . . demand that a different guard service be used." Asdid Horsman, Bartle denied that a company representa-tive had said that "as long as Collateral Control was atWisconsin Steel, the Wisconsin plant guard people wouldbe used there."On February 20, 1981, Respondent addressed a letterto Glines in which it notified Glines that it would "nolonger need to utilize the services of the Wisconsin SteelPlant Guards, effective as of the end of the current workweek ending 7:30 a.m. Sunday, 22 February 1981." Inthe letter was also expressed the "intent to terminate saidagreement as of 7:30 a.m. Sunday, 22 February, 1981" inconformity with article VII, section 2, of the agreement.The foregoing letter was handed to Glines at the plantgate on February 21, 1980. There were 21 guards sepa-rated from employment on February 22, 1981. Prior tothe notice Respondent had engaged in no discussionswith the Union regarding the discharges or the termina-tion of the contract.Deason testified that at the September 8, 1980 meeting he did nothear any Respondent representative state that "as long as Collateral Con-trol was at Wisconsin Steel they would use Wisconsin Steel guards."Horsman testified that he did not say or hear the foregoing statementmade at either the September 8 or 26, 1980 meetingOn February 17, 1981, Respondent had received aletter from George J. Harper, plant manager, that fourmanagement personnel, J. Dananay, J. Berry, D. Cull,and E. Czajka would be employed by the WisconsinSteel Land Trust, Sunday, February 22, 1981. The letternoted, "Initial Notification of our intent to employ thesepersonnel was dated February 6, 1981.11On learning of the above circumstances Deason con-tacted Horsman and advised him that "our managementemployees12 were being removed five days later." In re-viewing what action should be taken Deason testifiedthat Respondent "considered the possibility of approach-ing the guard union to see if any of the membershipwould want to come into management and act as lieuten-ants"; however, according to Deason, this idea was dis-regarded because he had a "feeling" that the guards"would not want to go into the management area."13 Anoutside guard service was considered and Wackenhutwas chosen. Referring to a conversation with Horsman,Deason testified, "I discussed with him my interpretationof the contract . . . I guess it was a joint decision thatwe had the right to terminate the contract and that'swhat we would do."Deason testified that the notice to the Union was de-layed because "we were concerned that if we told theunion prior to you, know, three or four days prior thatpossibly they would walk off and we would be strandedwithout any security because Wackenhut could not be inplace until Sunday."Deason agreed that there was no way Respondent"could have fulfilled [its] contract with Chase Manhattan. . . without employing guards or some kind of guardagency." According to Deason, "the Wackenhut guardsbid a roving patrol and manned the main gate and theywere responsible for seven categories of inventory asstipulated and nothing else." The following letter datedFebruary 23, 1981, was addressed to the WackenhutCorporation:With reference to subject, and your company fur-nishing security services, the following instructionswill apply:1.Your primary concern will be to insure thatabsolutely none of the seven categories of inventorylisted below are removed from the premises, as out-lined on the attached drawing, WITHOUT SPECIFICWRII MN INSTRUCTIONS OF COLLATERAL CONTROLCORPORATION.2.The seven categories of inventory being con-trolled are:1.COAL, in bulk2.COKE, in bulk3.IRON ORE PELLETS, in bulk11 On February 6, 1981, EDA had directed a letter to Respondent stat-ing that it would offer four of the five guard supervisors positions withEDA Respondent did nothing" The employees named in the letter were all the guard lieutenantsexcept onela The evidence disclosed that Lieutenant Guziar did not leave Re-spondent's payroll. Lieutenants Dananay, Cull, and Czajka had been pro-moted from the guards' ranks; and, in the absence of the lieutenants, theirjobs had been filled by rank-and-file guards. 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.STEEL INGOTS5.STEEL BILLETS6.STEEL, hot rolled7.STEEL, cold finished3.You will man the main gate around the clock,seven days per week. You are not to restrict ingressof EDA personnel that may enter the main prem-ises, nor the egress of these personnel, provided thatnone of the listed inventory is being removed.4.You have been furnished a vehicle for rollingpatrol, which will be maintained around the clock,seven days per week. The rolling patrol shouldmake an absolute minimum of twelve (12) roundsper turn, or shift. In the event of mechanical prob-lems, rounds will be made on foot, as many roundsper turn as practical. There should be no personnelin the "Y" yard. Anyone observed in this are[a]should be detained, and questioned as to their pres-ence there.The services descibed in the letter prior to February22, 1981, were performed by the guards covered by thecontract.Up to this stage of these proceedings Respondent hasstood on its action taken and has continued to supplyguard services at the Wisconsin Steel facility by substi-tuting the guards employed by Wackenhut for the guardsit had employed under its contract with the Union.CONCLUSIONS AND REASONS THEREFORFirst: Having carefully examined all the provisions ofthe agreement of September 26, 1980,14 and in the light14 The following provisions of the agreement were referenced by theparties in their briefs:ARTICLE IPURPOSE OF AGREEMENTThe Union and WSC Corporation, doing busmess as WisconsmSteel, an Envirodyne company, (hereinafter "Wisconsin Steel"), areparties to a collective bargaining agreement which was effectiveSeptember 1, 1977, covering a bargaining unit consisting of Wiscon-sin Steel Plant Guards employed at its plant located at 2800 East106th Street, Chicago, Illinois. Collateral Control operates a fieldwarehouse on the premises of Wisconsin Steel and as such, Collater-al Control is responsible for warehousing certain inventories of Wis-consin Steel located at the above mentioned plant. To assist it in per-forming this function, Collateral Control has been using and desires,at its option, to continue to use for temporary periods of time someof the Plant Guards employed by Wisconsin Steel and representedby the Union. It is the intention of the parties to this agreement torecite the terms and conditions of employment under which Collat-eral Control has utilized and will continue to utilize Wisconsin SteelPlant Guards. The parties hereto understand and agree that Collater-al Control has no obligation to use such personnel for any purpose.The parties hereto further understand and agree that Collateral Con-trol is not a party to any collective bargainmg contract m existencebetween Wisconsin Steel and the Union, and has no obligationswhatsoever under any collective bargaining agreements entered intoor existing between Wisconsin Steel and the Union. It is not theintent of the parties to modify or extinguish any obligations underany collective bargaining agreement, past or existing, between Wis-consin Steel and the Union, but to separately define the sole andonly obligations Collateral Control has with regard to any WisconsinSteel Plant Guards it has been using or may continue to use duringits continued involvement at Wisconsin Steel. The parties furtheragree that Collateral Control has no responsibility for any benefitsof the record as a whole, I am in agreement with Re-spondent that the "agreement is clear and unambig-uous."15 (R. Br. at 39) Respondent maintains that "theagreement between Respondent and the Union permitsRespondent to terminate the Wisconsin Steel Guardswithout further bargaining with the Union over the deci-sion to terminate or its effects." Such assertion, amongother things, contemplates that Respondent lawfullyacted within the terms of the agreement of September26, 1980, when it terminated the agreement and dis-charged the guards covered under the terms of theagreement. Hence, it becomes pertinent to determineaccruing to the Plant Guards under the terms of any collective bar-gaining agreement and that Collateral Control shall have no obliga-tions to the Union or the Plant Guards other than those statedherein. This Agreement shall not be construed or interpreted ashaving any effect whatsoever upon the obligations of debtor Wiscon-sin Steel in Bankruptcy Case Numbers 80B3766 through 80B3773.ARTICLE VISection 3.Collateral Control has complete discretion as to the number ofguards it must employ and will endeavor to use Wisconsin SteelPlant Guards where possible and will make a request from Wiscon-sin Steel for that quantity It desires and the period of time for whichIt desires to utilize any such Wisconsin Steel Plant Guards. Collateral5 Control reserves the right to determine the manpower needed andreserves the right to discontinue use of any Wisconsm Steel PlantGuards being utilized; however, upon request by the Union, Collat-eral Control will inform the Union why the Wisconsin Steel PlantGuard was being removed from performing duties for CollateralControlSection 4.If Collateral Control decides to reduce the number of WisconsinSteel Plant Guards it is utilizing at any one time, such reductions' will be made according to seniority held by the Guard on the Wis-consin Steel seniority list, providing the remaining Wisconsin SteelPlant Guards still being utilized have the qualifications and ability toperform available workARTICLE VIITERM OF AGREEMENTSection I.The parties hereto recognize that the terms of this Agreement asset forth herein constitute the full and complete agreement betweenCollateral Control and the Union regarding the subjects of wages,hours, and terms and conditions of employment under which Wis-consin Steel Plant Guards have been and will continue to be utilizedby Collateral Control, and establishes exclusively the rights and obli-gations of Collateral Control, the Union, and any Wisconsin SteelPlant Guards utilized by Collateral Control regarding such mattersSection 2.This Agreement shall remain in full force and effect until suchtime as Collateral Control no longer has need to utilize the servicesof Wisconsin Steel Plant Guards, or until August 31, 1983, which[sic] occurs sooner In the event Collateral Control no longer hasneed to utilize the services of Wisconsin Steel Plant Guards prior toAugust 31, 1983, it shall advise the Union in writing of the effectivedate of termination of this Agreement, which date shall coincidewith the last day the Wisconsin Steel Plant Guard is utilized by Col-lateral Control.15 Nevertheless, an evaluation of the contractual provisions against theelucidating background of their bargaining history leads me to the sameconclusions which I have drawn in this decision. COLLATERAL CONTROL CORP.317whether Respondent was within its rights when it termi-nated the agreement and discharged the guards coveredunder the agreement.In its original proposal for article VI, section 3, Re-spondent proposed "complete discretion" regardingwhich, if any, Wisconsin guards it would employ." TheUnion offered the following counterproposal:Collateral Control has complete discretion as to thenumber of guards it must employ and agrees to useWisconsin Steel Plant Guards and will make a re-quest from Wisconsin Steel for that quantity itsires and the period of time for which it desires toutilize any such Wisconsin Steel Plant Guards. Col-lateral Control reserves the right to determine themanpower need and reserves the right to discontin-ue use of any Wisconsin Steel Plant Guards beingutilized, however, upon request by the Union, Col-lateral Control will inform the Union why the Wis-consin Steel Plant Guard was being removed fromperforming duties for Collateral Control.Respondent accepted the limitation on its "completediscretion" set forth in the Union's counterproposal butin handwriting (as indicated on the face of the agree-ment) struck out the word "agrees" and wrote "will en-deavor" and "where possible" so that the first sentencereads "Collateral Control has complete discretion as tothe number of guards it will employ and will endeavorto use Wisconsin Steel Plant Guards where possible. . . ." "Endeavor" and "possible" have well-known andrecognized meanings. The American Dictionary of theEnglish Language defines "endeavor" as "a conscien-tious or concerted effort toward a given end, an earnestattempt." "Possible" is defined as "capable of happen-ing." There is nothing in the credible record that estab-lishes that it would have been "impossible" for Respond-ent to have employed the guards covered by the con-tract after February 22, 1981, or that Respondent has"endeavored" to use them. The contrary is the fact.According to Respondent it discharged the guardswhen it was faced with the task of filling the positions ofcertain of its supervisory personnel who were leaving itsemployment. Rather than attempting to solve the prob-lem by obtaining other available supervisors among theguard complement or elsewhere, Respondent unilaterallyreplaced the entire guard group by subcontracting theguard services. It chose this route even though there re-mained in its employ one lieutenant out of four and otherrank-and-ffie guards who were sufficiently experiencedand qualified to have discharged the functions of lieuten-ants either temporarily or on a permanent basis. Indeed,five of the discharged guards had satisfactorily served assupervisors for Respondent. No valid reason has been ad-vanced why Respondent could not have continued to use16 Respondents' proposal statedCollateral Control has complete discretion as to which, if any, Wis-consin Steel Plant Guards it desires to utilize and the period of timefor which It desires to utilize any such Wisconsin Steel Plant Guard.Collateral Control reserves the right to discontinue use of any Wis-consin Steel Plant Guard being utilized at any time for any reasonwithout notice and with no obligation to the Guard or to the Union.the guards covered by the agreement had Respondentutilized these people who were available as supervisors,even as a stop gap, as it did when the lieutenants were illor on vacation. Moreover, not only did Respondentbypass its own employees who had been the source forsupervisory jobs in the past but, in the alternative, it didnot try to fmd lieutenants elsewhere. Rather, Respondentshirked its commitment to make an earnest attempt toemploy the guards. Indeed, there is no credible proofthat it would have been impossible for Respondent tohave used the guards after Feburary 22, 1981. Thus, bynot endeavoring to use the guards covered by the agree-ment, when possible, Respondent violated article VI, sec-tion 3, of the contract when it discharged them. It is ob-vious the Respondent made no conscientious or earnestattempt to use the guards after February 22, 1981. Re-spondent's weak excuse was as expressed by Deason,that he had a "feeling" that the guards "would not wantto go into the management area."Additionally, article VIII, section 2, of the agreementprovides that the contract "shall remain in full force andeffect until such time as Collateral Control no longer hasneed to utilize the services of Wisconsin Steel PlantGuards, or until August 31, 1983 . . . ." I agree withRespondent that these words are not ambiguous; never-theless, Respondent has expanded the concept of "need"to encompass its theory that the word means "in a broadsense" that "when Respondent decided, for legitimatereasons," not to continue utilization of Wisconsin Steelguards," it no longer "needed" to utilize those guards.Thus, Respondent has rewritten the section to read"shall remain in full force and effect until such time asCollateral Control decides for legitimate reasons, not tocontinue utilization of Wisconsin Steel guards." Hence itis clear that Respondent has read into the section's lan-guage a condition for termination of the agreement thatdoes not appertain to the unambiguous language used.In performing its function as a field warehousingagent, Respondent needed to police the Wisconsin Steelpremises. Deason admitted that Respondent could notfulfill its responsibilities in this regard without utilizingthe service of guard personnel. Thus, Respondent wasobligated to continue its guard services or business. It isthese services that are referred to in section 3 and, if Re-spondent no longer needed these services, it could termi-nate the contract. Need, as used in the section, was limit-ed to need for guards to perform the guard services onthe Wisconsin Steel premises. It is obvious that a termi-nation clause with this connotation was placed in theagreement because the agreement was for a fixed termand the probabilities were that the warehousing jobwould be phased out before the expiration of the agree-ment. The stipulation was for Respondent's protection inthe event the warehousing job was finished. This conclu-17 It is significant because of Respondent's claim that sec. 2 is unam-biguous, that by employing a "broad" interpretation of the section Re-spondent limns its right to terminate the agreement by requiring that theexercise of the right be for "legitimate reasons," which phrase is neitherfound in the agreement nor defined therem Nevertheless. Respondentpresented no credible proof that it did act for legitimate reasons In fact itacted arbitrarily in contradiction of the express telins of the agreementwhen it did not endeavor to utilize the guards covered by the agreement 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion is strengthened because Respondent agreed to en-deavor to utilize the guards covered by the agreementwhen possible. To adopt any other interpretation of sec-tion 2 would mean that the agreement would have con-tinued only at the whim of Respondent. By employingthe language used in section 3, surely the parties did notcontemplate such a lack of consensus. Apparently, Re-spondent does not differ with this concept; it would en-graft on the section the idea that it could terminate theagreement for legitimate reasons, an idea that finds nosupport in the language used. Moreover, legitimate rea-sons were not credibly proved.Thus, the termination of the agreement by Respondenton February 22, 1981, was not in conformity with theagreement.Respondent's failure to comply with article VI, section3, and its discharge of the guards covered by the agree-ment constituted an unlawful midterm modification ofthe agreement, and its termination of the agreement onFebruary 22, 1981, was an unlawful repudiation of theagreement and the Union as statutory representative inviolation of Section 8(a)(5) and (1) of the Act.In this regard the Board has said in Burgess Mining &Construction Corp., 239 NLRB 92 fn. 2 (1978), that therefusal "to adhere to a negotiated contract" is a violationof Section 8(a)(5) and (1) of the Act (citing Ditto'sLounge, 237 NLRB 30 fn. 2 (1978). See also Better Build-ing Supply Corp., 259 NLRB 469 fn. 2 (1981); PapercraftCorp., 212 NLRB 240 (1974); F.M.L. Supply Inc., 258NLRB 604 (1981); Nedco Construction Corp., 206 NLRB150 (1973); Oak Cliff-Gelman Baking Co., 207 NLRB1063, 1064 (1973); Fairfield Nursing Home, 228 NLRB1208 (1977); Westinghouse Electric Corp., 243 NLRB 306(1979); Papercraft Corp., supra at 241, particularly fn. 3;Liberty Cleaners, 227 NLRB 1296 (1977); MichiganDrywall Corp., 232 NLRB 120 (1977), enfd. 660 F.2d1095 (6th Cir. 1981).In the case of Los Angeles Marine Hardware Co. v.NLRB, 602 F.2d 1302, 1307 (9th Cir. 1979), in which, asin the instant case, the employer repudiated the contractduring midterm, the court said, "An employer cannotalter mandatory contractual terms during the effectiveperiod of the agreement without the consent of theunion. . . . As a result, the employer's actions hereamounted to a midterm repudiation of the CBA, in viola-tion of Sections 8(d) and 8(a)(1) and (5) of the Act. . . .Such a repudiation is not excused because the employeracted in good faith or was motivated solely by economicnecessity." See also NLRB v. Topinka's Country House,624 F.2d 770 (6th Cir. 1980).Moreover, Respondent failed to comply with the con-ditions required by Section 8(d) of the Act. Section 8(d)states in part that "where there is in effect a collective-bargaining contract employees in an industry affectingcommerce, the duty to bargain collectively shall alsomean that no party to such contract shall terminate ormodify such contract, unless the party desiring such ter-mination or modification" conforms with several con-gressional mandates, such as serving a 60-day notice ofthe proposed termination of the contract. Because Re-spondent did not comply with Section 8(d) of the Act,for this reason, if for no other, it violated Sections 8(d)and 8(a)(5) and (1) of the Act. In Williams Enterprises,212 NLRB 880, 887 (1974), it was said, "The Respond-ent's action in cancelling the contract without complyingwith the procedures of Section 8(d) was therefore con-trary to the provisions of the Act." See also Mar-LenCabinets, 243 NLRB 523, 534 (1979); Airport 'LimousineService, 231 NLRB 932, 933 (1977).Second: citing Fibreboard Paper Products Corp. v.NLRB, 379 U.S. 203 (1964), and Olinkraft, Inc., 252NLRB 1329 (1980), the General Counsel asserts that "anemployer must give notice to and upon request, bargainwith, a union concerning the decision and effects of sub-cizintracting unit work." In the Fibreboard case, the Su-pieme Court held that "the replacement of employees inthe existing bargaining unit with those of an independentcontractor to do the same work under similar conditionsof employment is a statutory subject of collective bar-gaining under Section 8(d)." 379 U.S. at 215. Thus,unless for some reason Respondent is excused from theteachings of this decision, it was obligated to bargainwith the Union concerning its subcontracting the guards'services.18Citing the following language from First NationalMaintenance Corp. v. NLRB, 452 U.S. 666, 672 (1981):. . . bargaining over management decisions thathave a substantial impact on the continued availabil-ity of employment should be required only if thebenefit, for labor relations and the collective bar-gaining process, outweighs the burdens Placed onthe conduct of the business.Respondent first asserts that the "facts of the presentcase clearly indicate that the benefits for labor relationsand [the] collective-bargaining process to be derivedfrom imposing a duty to bargain over Respondent's deci-sion to terminate the Wisconsin Steel guards do not out-weigh the burdens such bargaining would have placedon the conduct of Respondent's business." Ergo, Re-spondent claims that it is excused from the obligation tobargain concerning subcontracting.According to Respondent, the burden that it anticipat-ed sprang from the fact that Respondent was "legitimate-ly worried" that the guards covered by the contract"would walk off their jobs if they knew that Respondentwas considering whether to subcontract the guardwork," exposing Respondent thereby to the risk of theft,if the Wisconsin Steel premises were left unguarded,which "would have created a substantial risk of econom-ic loss and irrepairable [sic] damage to Respondent andits business reputation." These burdens were at most illu-sory and smacked of a postrationalization offered inorder to meet the First National Maintenance Corp. doc-ia What was said by the Supreme Court is apposite here. "The Com-pany's decision to contract out the maintenance work did not alter theCompany's basic operation The maintenance work still had to be per-formed in the plant. No capital investment was contemplated; the Com-pany merely replaced existing employees with those of an independentcontractor to do the same work under similar conditions of employment.Therefore, to require the employer to bargain about the matter wouldnot significantly abridge his freedom to manage the business." 379 U.S. at213 'COLLATERAL CONTROL CORP.319trine, for, had Respondent been as concerned with theprobability of strike as it now manifests, it would seemthat it would have included a no-strike clause in theagreement. This it did not do. Moreover, if it were con-cluded that Respondent were excused from the obliga-tion to bargain because of the imagined or real conse-quences of strike, the obligation to bargain would be vir-tually eliminated in the guard service industry since it isobvious that the risk of theft is always a probabilitywhen guards engage in strike and no doubt employersare "legitimately worried" in this regard. Surely the Su-preme Court in First National Maintenance Corp., supra,did not intend such deprivation of workers' rights guar-anteed by the Act. It is concluded that Respondent's al-leged burdens do not come within the "burdens" antici-pated by the Supreme Court in First National Mainte-nance Corp., supra.Respondent further argues that "Respondent's lack ofsupervisors for the Wisconsin Steel guards is not"amendable [sic] to resolution through the bargainingprocess and therefore the duty to bargain over the deci-sion to terminate the Wisconsin Steel guards should notbe imposed," and that any bargaining would have been"by the nature of the situation, futile and unproductive."Assuming, arguendo, that the choice of supervisory per-sonnel is not a mandatory subject of bargaining as urgedby Respondent, the subject of bargaining here was sub-contracting, which is a mandatory subject of bargaining.Fibreboard Paper Products Corp., supra. Reaffirming Fi-breboard, the Supreme Court said in First National Main-tenance Corp., "The prevalence of bargaining over 'con-tracting out' as a matter of industrial practice generallywas taken as further proof of the 'amenability of suchsubjects to the collective bargaining process." (Emphasisadded.) Had Respondent chosen to assume its obligationto bargain over the contracting out of work, the Unionwould have been given an opportunity to suggest "alter-natives that might be helpful to management or forestallor prevent the termination of jobs." Thus, discussioncould have ensued regarding the probabilities of allowingrank-and-file employees to fill the lieutenants' positionsuntil supervisors could be local ed (which occurred whilethe lieutenants were on vacation or sick), the establish-ment of the "plant guard leader" classification providedin the contract," the probabilities of the guards findingwork with the subcontractee, and the probabilities ofseverance pay to tide the guards over until they couldhave found other employment.The probability of a resolution of the problems arisingfrom an employer's anticipated contracting out of work-ers' jobs is not a prerequisite to the employer's duty tobargain for, as said by the Supreme Court in the Fibre-board ease, "although it is not possible to say whether asatisfactory solution could be reached, national laborpolicy is founded on the congressional determination thatthe chances are good enough to warrant subjecting suchissues to the process of collective negotiation." 379 U.S.at 214. An employer is not excused from the statutoryduty to bargain because as here, the employer feels that12 Had the job of plant guard leader been filled, it may have been thatsuch job would have satisfied Respondent's needs.bargaining would be futile. Futility must be an estab-lished fact rather than in the mind of the bargainer.In the next to the last paragraph in the SupremeCourt's decision in First National Maintenance Corp., theCourt "illustrat[ed] the limits" of its decision. The Courtsaid, "We thus are not faced with an employer's abroga-tion of ongoing negotiations or an existing bargainingagreement." Here there was an existing bargaining agree-ment when Respondent chose to subcontract the unitwork.2• The instant case does not fit in the First Nation-al Maintenance groove.'Respondent next contends that the agreement contains"no provisions restricting Respondent's power to subcon-tint." As noted above, the agreement obligates Re-spondent to "endeavor" to utilize the guards when possi-ble. Such language limits Respondent's claimed right tosubcontract the guards' work without complying withthis provision, which it did not do.Respondent further argues that "[t]he union, in signingthe agreement, expressly waived its rights to compel fur-ther bargaining over the decision to terminate and its ef-fects."In Hearst Corp., 151 NLRB 834, 839-840 (1965), theBoard held that it will not find that "contract terms ofthemselves confer on the employer a management rightto take unilateral action on a mandatory subject of bar-gaining unless the contract expressly or by necessary im-plication confers such a right." See also WestinghouseElectric Corp. (Mansfield Plant), 150 NLRB 1574 (1965),in which clauses in the agreement similar to ones reliedon by Respondent were held not to constitute a waiverof the employer's obligation to bargain concerning sub-contracting.21 There is no express mention in the agree-ment of an intention by the Union to waive bargainingon the subject of subcontracting, nor is there any neces-sary implication either in the written agreement or in thecredible evidence extrinsic to the written agreement thatthe Union waived the subject of subcontracting.Respondent's only reservation in this regard is theright to determine the "manpower needed" and to dis-continue the services of any guard when no longerneeded to perform the unit work, in accordance withthat individual guard's seniority.22 Nothing in the agree-ment axpressly or otherwise indicates or suggests thatguards are to lose their jobs before the unit work is ex-hausted. The need for guard services patently continueduntil Respondent's commitments as a field warehousemanphased out. Moreover, the agreement was for the mostpart drawn by Respondent with the aid of learned coun-sel. Thus, it is presuming too much to presume thatlearned counsel, had that been the intent, would not haveincluded a waiver of subcontracting in the agreement.Indeed, had it been proposed, it is highly unlikely thatany self-respecting union would have accepted it, for20 At the time subcontracting was secretly arranged, Respondent hadnot yet attempted to terminate the agreement.21 In NLRB v. Taylor Foundry Co., 338 F 2d 1003, 1004 (5th Cir.1964), it was stud. ". . waiver of rights under the AIM must be clearlyestablished."22 That is to say, if 12 guards were employed and Respondent neededonly 6, then 6 could be separated from employment. 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch a provision would have afforded no job security toany guard.22 To so construe the agreement would de-stroy its mutuality. I find that the Union did not waiveits right to compel bargaining over the decision to sub-contract and its effects.Even in those cases where there has been a partial clo-sure, the Supreme Court in First National MaintenanceCorp., supra, opines, "There is not dispute that the unionmust be given a significant opportunity to bargain aboutthese matters of job security as part of the 'effects' bar-gaining mandated by Section 8(a)(5). . . . And, underSection 8(a)(5), bargaining over the effects of a decisionmust be conducted in a meaningful manner and at ameaningful time, and the Board may impose sanctions toinsure its adequacy." Thus, there seems little doubt thatif an employer is obligated to bargain over the effects ofpartial closure it would also be obligated to bargain overthe effects of subcontracting.Finally, Respondent maintains that "the union failed torequest Respondent to bargain over the decision and ef-fects of the termination of the Wisconsin Steel guardsand therefore the Respondent cannot be found to haveviolated Section 8(a)(5) of the Act." Assuming, ar-guendo, that the Union were required to make such re-quest,24 such request could not have been made beforeRespondent subcontracted the unit work, for Respondentacted surreptitiously in this regard. Moreover, after thefait accompli, not only did Respondent refuse theUnion's request to bargain, but it has resisted and is re-sisting the Union's charge that Respondent has failed andrefused to bargain over subcontracting and the effectsthereof. I find that the Union did request bargaining afterit learned of the subcontracting because I consider theUnion's witnesses in this regard to be credible, demeanorhaving been considered, and I deem it highly unlikelythat any union that had the "rug jerked out from underit," so to speak, would not have contacted the employer.Respondent's point is not well taken.Assuming, arguendo, that Respondent did lawfully ter-minate the contract, it nevertheless engaged in unlawfulmisconduct in violation of Section 8(a)(5) of the Actwhen it unilaterally altered the contract regarding amandatory subject of bargaining, subcontracting. "Atcontract expiration, an employer may not unilaterallyalter . . . a contractual term that is a mandatory subjectof bargaining. This result obtains because such term `byoperation of statute continues even after the contract em-bodying it has terminated." NLRB v. Haberman Con-struction Co., 618 F.2d 288, 302 (5th Cir. 1980). See alsoNLRB v. Sac Construction Co., 603 F.2d 1155, 1157 (5thCir. 1979). See also Ryner v. NLRB, 109 LRRM 2564,2569 (9th Cir. 1982).23 Because the contract does not expire until 1983, Respondent musthave contemplated that its services as field warehouseman would prob-ably last that long.24 In the case of NLRB v Carmichael Floor Covering Co., 368 F 2d549, 551 (9th Cir. 1964), a subcontracting case, the court said: "Their fail-ure to undertake such bargaining was therefore an unfair labor practicewhich rendered the change in arrangements invalid." See also OzarkTrailers, 161 NLRB 561, 564 (1966)CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and it will effectuate the purposes of the Act for ju-risdiction to be exercised.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By terminating the agreement between Respondentand the Union, by laying off all the guards, beneficiariesof the contract, and by failing and refusing to notify theUnion and afford it an opportunity to negotiate and bar-gain as the exclusive representative of the employees inthe unit set out below, regarding the decision to subcon-tract and to layoff, and the effects of such subcontractingand layoff, Respondent has violated Section 8(a)(5) and(1) of the Act.- 4. All full-time and regular part-time guards employedby Respondent at the facility located at Wisconsin SteelPlant, 2800 East 106th Street, Chicago, Illinois, exclud-ing all other employees, and supervisors as defmed in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act."5 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act. Inorder to remedy Respondent's 8(a)(5) violations, Re-spondent shall reinstate the agreement dated September26, 1980, between it and International Union, UnitedPlant Guard Workers of America and its Local No. 229,as of February 22, 1981, and shall retroactively from thedate comply in full with its terms. Further, Respondentshall offer each laid-off employee covered by the agree-ment reinstatement in accordance with the terms of theagreement and shall make him whole for any loss ofwages that accrued to him by reason of Respondent's re-fusal and failure to continue him in employment underthe terms of the agreement, until such time as Respond-ent has fully complied with the remedy, less net earn-ings, with interest thereon, to be computed on a quarter-ly basis in the manner established by the Board in F. WWoolworth Co., 90 NLRB 289 (1950), and Florida SteelCorp., 231 NLRB 651 (1977).26On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2725 This is the unit referred to in the contract.26 See generally Isis Plumbing Co., 138 NLRB 716 (1962).27-If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. _COLLATERAL CONTROL CORP.321ORDERThe Respondent, Collateral Control Corporation, Chi-cago, Illinois, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Refusing to bargain collectively with InternationalUnion, United Plant Guard Workers of America(UPGWA), the bargaining representative of the employ-ees in the appropriate unit described below, regardingsubcontracting and layoffs, the effects of subcontractingand layoffs, and any other bargainable matters that arerelevant to its contractual relationship with the Union.The bargaining unit is:All full-time and regular part-time guards employedby the Employer at the facility located at WisconsinSteel Plant, 2800 East 106th Street, Chicago; Illi-nois, excluding all other employees and supervisorsas defined in the Act.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reinstate and give full force and effect as of Febru-ary 22, 1981, to the agreement with the above-naMidUnion, dated September 26, 1980, and retroactively froinFebruary 22, 1981, comply in full with its terms.(b)Offer each employee covered by the agreementwho has been laid off reinstatement in accordance withthe terms of the agreement and make him whole for anyloss' or he may have suffered by reason of Re-spondent's refusal and failure to continue him in employ-ment under the terms of the agreement. Backpay shall bemade in the manner set forth in the remedy section.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at facilities at Chicago, Illinois, copies of theattached notice marked "Appendix."28 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately on receipt and maintained for 60 consec-utive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this decision.28 If this Order is enforced by a judgment of a United States court ofappeals, the words m the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."